867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jonathan L. MOORES, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 89-3010.
United States Court of Appeals, Federal Circuit.
Jan. 10, 1989.

Before RICH, EDWARD S. SMITH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
Jonathan L. Moores petitions for review of the decision of the Merit Systems Protection Board (board) in Docket No. SF315H8810329, dismissing his appeal for lack of jurisdiction.  Petitioner has not persuaded us of error in the board's decision, and our independent review has not revealed any error.  We therefore affirm the decision on the basis of the board's May 10, 1988 opinion.